Birdsong, Judge.
As to Case No. 68854, we affirm the trial court’s dismissal of this appeal for inexcusable failure of appellant to pay costs of appeal for 106 days after notice to pay costs. OCGA § 5-6-48 (c); Young v. Climatrol &c. Corp., 237 Ga. 53 (226 SE2d 737); McDonald v. Garden Services, 163 Ga. App. 851 (295 SE2d 551); ITT Industrial Credit Co. v. Burnham, 152 Ga. App. 641 (263 SE2d 482); Pickett v. Paine, 139 Ga. App. 508 (229 SE2d 90). As to Case No. 68442, it being the same case as No. 68854, in accordance with our affirmance of the dismissal of No. 68854, Case No. 68442 likewise is dismissed.

Judgment affirmed as to Case No. 68854. Appeal dismissed as to Case No. 68442.


Quillian, P. J., and Carley, J., concur.